Case 1:20-cv-03068-DLC Document17 Filed 08/13/20 Page 1 of 1

UNTTED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

 

 

 

 

 

 

 

ee x
KENNETH M. RUBIN,
20cv3068 (DLC)
Plaintiff,
ORDER
— VV —_
MOTIVATE DESIGN LLC and MONA PATEL, : Uspc Spry
: DOCUMENT  .
Defendants.
. ELECTRONICALLY FILED
a x || DOC #:
DATE FILED: - A020
DENISE COTE, District Judge: t

This action was filed on April 16, 2020. On August il, the
Court scheduled an initial pretrial conference pursuant to Rule
16, Fed. R. Civ. P. to occur on September 18, 2020. On August
12, plaintiff requested that his time to effect service on
defendant Mona Patel (“Patel”) be extended to September 14,
2020. Accordingly, it is hereby

ORDERED that plaintiff shall effect service on Patel by
September 4, 2020. Plaintiff is advised that failure to serve
Patel by that date may result in the dismissal of the claims
against Patel for failure to prosecute this action.

Dated: New York, New York
August 13, 2020

a) Zé Gt

DENISE COTE
United States District Judge

 
